Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 4/14/2021 for the application No.  16/728,634. Claims 1-2, 5-7 and 10-11 are currently pending and have been examined. Claims 1-2, 5-7 and 10-11 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-7 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-2, 5-7 and 10-11 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.

“pre-processing the received plurality of data from the one or more sources based on a set of predefined parameters;  extracting a set of training data from the pre-processed plurality of data to develop a machine learning model to identify a set of attributers of a personality of the user, wherein the personality of the user is a set of predefined attributes;  analyzing the identified set of attributes of the personality to determine nature of interactivity of the user with the content of the set of past transactions;  identifying at least one classifier from the extracted set of training data wherein the at least one classifier defines one or more needs of the user, wherein the one or more needs of the user are mapped with the set of predefined attributes of the personality; and recommending at least one advertisement to a media service provider to share over OTT to the user based on the identified at least one classifier, wherein the at least one advertisement is tagged as per mapping of one or more needs and the set of predefined attributes of the personality of the user”.
The “pre-processing, extracting, analyzing, identifying and recommending” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for recommending at least one target advertisement. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving a plurality of data from one or more sources with a prior permission of a user, wherein the plurality of data includes a set of past transactions and each answer of one or more questions to the user wherein the plurality of data pertains to
media content being viewed by the user, and wherein the set of past transactions has relation with media consumption behavior of the user”. These are limitations toward accessing or receiving data (gathering data).  
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:

“using a neural network”, from the instant disclosure,
” [029] In the preferred embodiment of the disclosure, the  identification module (114) of the system (100) is configured to identify at least one classifier from the extracted set of training data using a neural network, wherein the at least one classifier defines one or more needs of
the user, wherein the one or more needs of the user are mapped with the set of predefined attributes of the personality …”, paragraph 29 and “The neural network is being trained on the data available and once the model is ready, the neural network would run the classification and produce an output which is the scores for each attribute of the personality…”, paragraph 32.

“by one or more hardware processors”, from the instant disclosure,
“…The one or more hardware processors are configured to execute one or more modules
comprises of a receiving module, a pre-processing module, an extraction
module, an analyzing module, an identification module, and a
recommendation module…”, paragraph 8.


 The Examiner notices that Applicant amended to incorporate structure in the claim. The method is performed “by one or more hardware processors”. Still the supplementary elements are claimed at a high level of generality. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“using a neural network” and “by one or more hardware processors”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using software or code or a components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “using a neural network” and “by one or more hardware processors”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving a plurality of data from one or more sources with a prior permission of a user, wherein the plurality of data includes a set of past transactions and each answer of one or more questions to the user wherein the plurality of data pertains to
media content being viewed by the user, and wherein the set of past transactions has relation with media consumption behavior of the user”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements “using a neural network” and “by one or more hardware processors”, are anything other than a generic software component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; indicate that merely computer receives and sends information over a network and presenting offers or advertisement and gathering data and statistics is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “using a neural network” and “by one or more hardware processors” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 6: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“one memory”, from the instant disclosure, “A computer-readable storage medium refers to any type of physical memory on which information or data readable by a processor may
be stored.”, paragraph 46.
the hardware processor (104) is configured to fetch and execute computer-readable instructions stored in
the memory (102)…”, paragraph 23.

These elements are recited at a very high level of generality. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2, 5,  7 and  10, the claims recite elements such as “one or more sources include a social media data”, “set of past transactions”, “behavior of the user is in terms of content metadata, genre of the content, synopsis cast and crew of the content”, “machine learning model”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG. PUB. No. 20140108308(Stout) in view of US PG. PUB. No.  20170019496 (Orbach).

As to claims 1, 6 and 11, Stout discloses a processor-implemented method to recommend at least one targeted advertisement in an over-the-top (OTT) ecosystem (Fig. 1 and associated disclosure), wherein the method comprising one or more steps of:  
a) receiving, by one or more hardware processors, a plurality of data from one or more sources wherein the plurality of data includes history  and each answer of one or more questions to the user wherein the plurality of data pertains to media content being viewed by the user, and wherein the set of past transactions has relation with
media consumption behavior of the user;
(“…[0005] Relationship compatibility scores have also been extracted from semi-structured data, such as browsing behavior, explicit tagging of content and other similar approaches. ..”, paragraph 5
“…For example, a structured questionnaire may be validated against browsing patterns. Someone explicitly responding to a question on vehicles may indicate they prefer family vans, but their web browsing history may show a preference for sports cars thus indicating a lower reliability of response. ..”, paragraph 7.
“…extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter.TM. and Facebook.TM. text feeds, among other similar services…”, paragraph 8.
implemented to consume data from a variety of social data sources via their publically accessible application programming interfaces (APIs) or through custom resource feeds built to extract public data…”, paragraph 32
“…or example, a person may look at a product and express on her social network "I can't believe how bad this product is! I would never buy this!" Without access to the text, advertising directed at this person would be wasted effort and money. However, the converse is also true. Consider a person posting on his social network, "If only someone made a great widget, I would buy one for every member of my family!" In this case, an advertisement for widgets would be well targeted at this person…”, paragraph 82);

b)  pre-processing, by one or more hardware processors,  the received plurality of data from the one or more sources based on input
(“[0003] Many previous systems have generated a variety of methods for calculating relationship compatibility scores. Most commonly used in online dating systems, traditional approaches are based primarily on structured data sources of evaluation. Commonly those structured data sources are self-administered questionnaires,…”, paragraphs 3 and 6
“..0014] While the present invention describes the extraction, calculation, and presentation of relationship compatibility recommendations using a variety of algorithmic techniques from specific types of data sources and types, one of ordinary skill in the art can easily identify alternative data sources or algorithmic processes which may provide 
“…[0033] As should be evident to one of ordinary skill in the art, specific content references in FIG. 1 such as Twitter.TM., Wikipedia.TM., Facebook.TM. and the like should be taken as representative. The present invention considers multiple other content sources as relevant data input options…”, paragraph 33, 34 and 37.
“…[0047] As shown in FIGS. 1, 2, and 7, the classification system is then used with inputs from user information in conjunction with additional training data, such as personality inventories, sentiment calculation, and other heuristic and hand-crafted attribute identifiers. These inputs are processed against the multiple calculated classification models to generate a vector of relevant user attributes. …”, paragraph 47 and Figs. 1,2,and 7); 
c)  extracting, by one or more hardware processors,  a set of training data from the pre-processed plurality of data to develop a machine learning model to identify a set of attributes of a personality of the user, wherein the personality of the user is a set of predefined attributes
(“.. data source is partitioned for training and testing a model…”, paragraph 30, 45. “.. natural relationship information as training data. Rather than simply relying on feedback from users of the system that use the system to begin a relationship, the present invention collects data about successful relationships from sources external to the system. ..”, paragraph 48 and Fig. 10 and associated disclosure); 

(“[0022] FIG. 7 is a flow chart of the relationship modeling and feedback engine as represented diagrammatically in FIG. 1 and abstractly in FIGS. 2 and 5”, paragraph 22 and Fig. 7.
“[0041] Importantly, each of the aforementioned data sources is simply a raw data source from which data of various types may be collected and analyzed…”, paragraph 41.
“[0048] The relationship feedback as shown in FIGS. 7, 10, and 11 is a key component of the present invention. Unlike previous technologies, the relationship feedback system uses "in-wild" or natural relationship information as training data. Rather than simply relying on feedback from users of the system that use the system to begin a relationship, the present invention collects data about successful relationships from sources external to the system. For example, Facebook.TM. provides a social graph of connected friends. Each of these friends information may include a relationship status [Examiner interprets as to determine nature of interactivity of the user with the content]. Sometimes a social graph will include both members of a romantic relationship….”, paragraph 48); 
f)  identifying, by one or more hardware processors,  at least one classifier from the extracted set of training data using a neural network, wherein the at least one classifier defines one or more needs of the user, wherein the one or more needs of the user are mapped with the set of predefined attributes of the personality of the user
appropriate class of algorithm, classifier or regressor, would be selected based upon the specific data needs.
[0066] The above described invention is composed of many different components, most of which are known in the art. The inventive aspects are unique in combining the components in a manner in which has never previously been considered, and used to solve a compelling business need. Specifically, while the present invention uses classification systems as a component, numerous classification systems are known in the art. The inventive aspects of the present invention are not the classification systems proper, but rather the specific role the classification systems provide in a larger system including classification systems, topic models, "in-wild" relationship feedback, user attribute selection, and various output methods to a user of the system to emphasize the relationship recommendations”, paragraph 40 and 66.
“[0047] As shown in FIGS. 1, 2, and 7, the classification system is then used with inputs from user information in conjunction with additional training data, such as personality inventories, sentiment calculation, and other heuristic and hand-crafted attribute identifiers. These inputs are processed against the multiple calculated classification models to generate a vector of relevant user attributes….”, paragraph 47.
See also

 “0087] As described previously in the User Processing section, when a user requests a relationship match, depending upon that user's attributes they may receive different relationship suggestions. A single male who has posted about seeking romantic opportunities may receive an online dating relationship match. The same system may provide a married female who has been reading job postings and commenting about her desire for career advancement a set of matching job postings for her skills and interests. Similarly, the same application may display only summary information to a user who has not paid for relationship matching”, paragraph 87);
g) recommending, by one or more hardware processors,  at least one advertisement to a media service provider to share over OTT to the user based on the identified at least one classifier, wherein the at least one advertisement is tagged as per mapping of one or more needs and the set of predefined attributes of the personality of the user
(“… classifying the data using a classification system, generating a data vector for the data, storing the data vector in the classification system, assessing a user attribute vector to the user data, comparing the data vector and the user attribute vector to produce at least one relationship recommendation [Examiner interprets as wherein the at least one advertisement is tagged as per mapping of one or more needs], and providing to the user the at least one relationship recommendation [advertisement]….”, abstract.

See also “[0087] As described previously in the User Processing section, when a user requests a relationship match, depending upon that user's attributes they may receive different relationship suggestions. A single male who has posted about seeking romantic opportunities may receive an online dating relationship match. The same system may provide a married female who has been reading job postings and commenting about her desire for career advancement a set of matching job postings for her skills and interests. Similarly, the same application may display only summary information to a user who has not paid for relationship matching”, paragraph 87). 

Although, Stout discloses “… classifying the data using a classification system, generating a data vector for the data, storing the data vector in the classification system, assessing a user attribute vector to the user data, comparing the data vector and the user attribute vector to produce at least one relationship recommendation [Examiner interprets as advertisement is tagged as per mapping of one or more needs], and providing to the user the at least one relationship recommendation [advertisement]….”, abstract. Stout does not expressly disclose
with a prior permission of a user,
a set of past transactions
a set of predefined parameters

However, Orbach discloses
“0039] Profile: Typically, any exemplary combination of (A) user provided disclosure about the user, such as name, age, address, occupation, education, memberships, free-form descriptions (even including factual, emotional, and perceptual aspects), or the like; (B) descriptions and characterizations of the user that can be discovered using public data bases, private health records (with user permission), commercial databases, or even from comments or rank or grade provided by other users, or the like;…”, paragraph 39.
“…Preferably, this access is available for the user to explore in an arrangement according to life quality metrics; which may at least have the benefit of familiarizing the user with parameters and variables of life quality metrics…”, paragraph 117
“…Preferably, MNS is using valuable processing time (available between real-time users' requests and transactions) to substantially “contemplate” the user as a complete representation including the user's (i) profile, orientation, and history thereof; (ii) the entire collection of his needs, criteria, and his respective decisions thereto; …”, paragraph 129.


As to claims 2 and 7, Stout discloses
wherein the one or more sources include a social media data , a first party billing and customer relationship management (CRM) data, and content of a live event and sports
(“…0002] The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types. The present invention describes a method for normalizing and combining the data to allow a consistent relationship compatibility measure for a variety of purposes and tasks…”, paragraph 2.
“[0032] The present invention, as shown schematically in FIG. 1, is preferably implemented to consume data from a variety of social data sources via their publically accessible application programming interfaces (APis) or through custom resource feeds built to extract public data. Preferred source information includes (but is not limited to) Twitter™, Facebook™, and Wikipedia™. In addition, proprietary information sources are used, both from standard or premium sources and from custom aggregation of information.

representative. The present invention considers multiple other content sources as relevant data input options”, paragraphs 32-33).

As to claims 5 and 10, Stout discloses
wherein the machine learning model is used to build an association between one or more characteristics of an advertisement content provider and the identified personality of the user
(“..0014] While the present invention describes the extraction, calculation, and presentation of relationship compatibility recommendations using a variety of algorithmic techniques from specific types of data sources and types, one of ordinary skill in the art can easily identify alternative data sources or algorithmic processes which may provide equally valuable input into relationship compatibility recommendations…”, paragraph 14.
“…Specifically, while the present invention uses classification systems as a component, numerous classification systems are known in the art. The inventive aspects of the present invention are not the classification systems proper, but rather the specific role the classification systems provide in a larger system including classification systems, topic models, "in-wild" relationship feedback, user attribute selection, and various output methods to a user of the system to emphasize the relationship recommendations”, paragraph 40 and 66 and Fig. 8 and associated disclosure.
relevant attributes with varying accuracy, said attributes including named entities/noun phrases, sentiment, personality [Examiner interprets as identified personality of the user], reading/writing level,…”, paragraph 9).
Response to Arguments

Applicant’s arguments of 4/14/2021 have been very carefully considered but are not persuasive.
Rejection of Claims 4 and 9  under 35 USC 112  is withdrawn because Applicant amendment.
Applicant argues (remarks 7-12)
Claim Rejections - 35 USC§ 101… The Applicant respectfully disagrees with the contentions raised by the Examiner. The Applicant submits that the amended independent claims 1, 6 and 11 are directed to patent eligible subject matter at least for the reasons below. For the ease of the Examiner's reference, the Applicant has followed the analysis in the USPTO Guidelines in Chapter 706.03(a) ("Rejections under 35 U.S.C. 101 ") of the Manual of Patent Examining Procedure (the "MPEP") and the 2014 interim guidance on subject matter eligibility under 35 U.S.C. 101 issued by the USPTO… In the aforementioned contention, the Applicant believes that the Examiner
overgeneralized the claim and did not consider the claim as a whole.


In response the Examiner asserts that the Examiner followed MPEP 2106 which discuss that an invention must have to comply with the Subject Matter Eligibility test under Alice framework, see “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Therefore the conclusion that the instant claims are directed to an abstract idea. taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

Step 2A - Prong 2: Does the claim recite additional elements that integrate the iudicial exception
into a practical application?
Claims recite a system and method for recommending at least one targeted advertisement
in an over-the-top (OTT) ecosystem thereby integrating the exception into practical application of extracting a set of training data… Thus, in accordance with the present subject matter, a system and method are proposed for
recommending at least one targeted advertisement to a user in an over-the-top (OTT) ecosystem.
The subject matter of recommending at least one targeted advertisement in an over-the-top
(OTT) ecosystem is a concept inextricably tied to computer technology and distinct from the types
of concepts found by the courts to be abstract…

In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention have to comply with the Subject Matter Eligibility test under Alice framework, see “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, per the facially sufficient analysis above the claims are ineligible.
Further, in re: Sarada Mohapatra (Fed Cir, 2020-1935, 2/5/2021) the circuit judge states  “the fact that an abstract idea may have beneficial uses does not mean that claims embodying the abstract idea are rendered patent eligible. The benefits that
BSG Tech, 899 F.3d at 1287–88. The idea of changeable personal-identification numbers may be beneficial. But it is also abstract and therefore not patentable without more.”

Specifically, the claimed subject matter includes limitations that represent integration of
abstract idea into a practical application because an additional element reflects an improvement in
the technical field i.e., the claimed features are implemented by a particular system comprising
a processor for executing the technical features such that there is an improvement in
recommending at least one targeted advertisement to the user in an OTT ecosystem. Further, the
system and method of the present disclosure makes targeted ads recommendations to the users
based on the users' needs and personality in terms of media consumption behavior.
Therefore, the ordered combination of features claimed in the amended claims, integrates
the exception into practical application of recommending at least one targeted advertisement to the
user in an OTT ecosystem. Specifically, the proposed subject matter addresses unresolved problem
existing technology or practice of recommending an advertisement over the top (OTT) primarily
based on click streams or being captured from the set top box or any IP enabled devices. The
claimed features of the present subject matter provide a solution where the plurality of data from
various sources is being used for personalizing content, by capturing a set of attributes of
personality of the user which are also mapped with needs of the user.
Thus, the claim is eligible because it is not directed to the recited judicial exception
(abstract idea) under Step 2A-Prong 2 of the revised guidance for assessing the Patent Subject
Mater Eligibility.
The Applicant, therefore, respectfully requests the Examiner to consider the abovementioned
arguments and submissions on merits. Further, based on the 2019 Revised Patent
Subject Mater Eligibility Guidance, it is to be noted that Step 2A-Prong 2 does not evaluate
whether the additional elements are conventional to determine whether the abstract idea is
integrated into a practical application. (Step 2A-Prong 2: Yes)
In response the Examiner asserts that the Examiner found that according with high level of generality and conventional technology claimed and described in the specification, when construed, as broadly as reasonable, none of the limitations considered as an ordered combination, provides eligibility, because taken as a whole all the limitations, the claim simply instruct the practitioner to implement the abstract idea with routine, conventional technology. The claims does not recite additional “using a neural network” and “by one or more hardware processors” which already have been analyzed in the facially sufficient analysis above, and these elements do not integrate the judicial exception into a practical application.

Step 2B: Does the claim recite additional elements that amount to significantly more than the
iudicial exception?
The Applicant asserts that the present claimed subject matter achieves significantly more
in terms of analyzing data from plurality of sources to identify user's needs and personality of
the user in terms of attributes that define the media consumption behavior of the user for
recommending at least one targeted advertisement to the user in an OTT ecosystem.
For example, the instant application as published at paragraphs [0006, 0019, 0025 and
0034-0035] discloses " .... a method and system to analyze personality and needs of a user to
recommend a targeted advertisement to the user. It would be appreciated that the determination
of the personality traits and needs of the user can be a vital input to a recommendation module
to recommend a targeted advertisement for best exploitation of impulse, immediate needs or
general personality traits of the user….
In response, again, the Examiner agrees that the instant application is in compliance with the utility requirement.  
The Examiner stresses that all the claims were considered as a whole and individually. The Examiner notes that the analysis of patent subject matter eligibility,  see MPEP  2106.05, does not prevent the Examiner  of considering also MPEP  2111. Per MPEP 2111, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
In summary, arguments directed to rejection under 101 are considered but they are not
“2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.
(2019 PEG), the instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility,  because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially
sufficient analysis of the rejection above).
In summary, a prima facie of unpatentability has been established. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal arguments to overcome the prima facie case.  The detail contained in the claims No strongly suggests they amount to a practical application of an idea, rather than effectively claiming the idea itself. See complete and facially sufficient analysis of the rejection above.

Applicant argues (remarks 13-21)
Claim Rejections - 35 USC §103
Claims 1-11 are rejected under 35 USC. 103 as being unpatentable over Stout
(US20140108308) in view of Orbach (US20170019496)…. The Applicant respectfully
disagrees with the Examiner. However, to expedite the prosecution of the instant application, the
Applicant has amended the above claim limitation, which now recites "receiving. by one or more
hardware processors. a plurality of data from one or more sources with a prior permission of a
user, wherein the plurality of data includes a set of past transactions and each answer of one or
more questions to the user, wherein the plurality of data pertains to media content being viewed
by the user. and wherein the set of past transactions has relation with media consumption behavior
ofthe user".
The cited portion of Stout discloses "Some recent systems have attempted to correlate the
structured and semi-structured data to attempt to identify bias in the structured responses by
comparing the results against the semi-structured data….
In response for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is 

Therefore, Stout fails to teach or suggest the above recited amended claim limitation.
Regarding the claim limitation "analyzing the identified set of attributes of the personality
to determine nature of interactivity of the user with the content of the set of past transactions", in
the Office Action, the Examiner has contended that paragraphs [0022, 0041 and 0048] of Stout
disclose this limitation. The Applicant respectfully disagrees with the Examiner. However, to
expedite the prosecution of the instant application, the Applicant has amended the above claim
limitation, which now recites "analyzing. by the one or more hardware processors. the identified
set of attributes of the personality of the user to determine nature of interactivity of the user with
the media content of the set of past transactions".
The cited portions of Stout disclose "Importantly, each of the aforementioned data sources
is simply a raw data source from which data of various types may be collected and analyzed.
However, independent and raw extracted information is of limited use. In the present invention the
various extracted data is passed through classifiers, regressors, and topic models to provide various
higher-order understandings relevant to individuals where a relationship is needed…Unlike previous
technologies, the relationship feedback system uses "in-wild" or natural relationship information
as training data. Rather than simply relying on feedback from users of the system that use the
system to begin a relationship, the present invention collects data about successful relationships
from sources external to the system. For example, Facebook™ provides a social graph of
connected friends. Each of these friends information may include a relationship status. Sometimes
a social graph will include both members of a romantic relationship. When such a discovery is
made the attributes of each individual in the "in-wild" relationship is processed to find key
commonalities and differences. Similarly, through some data sources divorce information is
available and can be used to identify unsuccessful relationships and the similarities and differences
between the individuals involved. In the absence of divorce data, random pairs of individuals could
be used to simulate expected unsuccessful relationships."
On the contrary, the above recited amended claim limitation, as supported by paragraphs
[0028 and 0034] of the instant application as published discloses" .... the analyzing module (112)
of the system (100) is configured to analyze the identified set of attributes of the personality to
determine nature of interactivity of the user with the content of the set of past transactions.
Referring FIG. 2, an example, a schematic architecture explains the overall mechanism to profile
an individual consumer based on the needs and personality traits to infer on the advertisement
which may be delivered to them. A typical subscription package over OTT is comprised of video
on demand, linear channel payout, and pay per view or a live broadcast. The consumer…

And secondly, the MPEP § 2111 provides that claims must be given their broadest reasonable interpretation.  Further, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. The prior art of record read in the broad limitations in the claims. 

Regarding the claim limitation "recommending at least one advertisement to a media
service provider to share over OTT to the user based on the identified at least one classifier,
wherein the at least one advertisement is tagged as per mapping of one or more needs and the set of predefined attributes of the personality of the user", in the Office Action, the Examiner has
contended that abstract and paragraph [0066] of Stout disclose this limitation. The Applicant
respectfully disagrees with the Examiner. However, to expedite the prosecution of the instant
application, the Applicant has amended the above claim limitation, which now recites
"recommending. by the one or more hardware processors. at least one targeted advertisement to
a media service provider to share over OTT to the user based on the identified at least one
classifier, wherein the at least one targeted advertisement is tagged as per mapping of one or more needs and the set of predefined attributes of the personality of the user".
The cited portions of Stout disclose a method and system for combining data for identifying
compatibility, having the steps of accessing at least one data source to extract data from the at least
one data source that substantially merges all user data, classifying the data using a classification
system, generating a data vector for the data, storing the data vector in the classification system,
assessing a user attribute vector to the user data, comparing the data vector and the user attribute 
vector to produce at least one relationship recommendation, and providing to the user the at least
one relationship recommendation.
On the contrary, the above recited amended claim limitation, as supported by paragraphs
[0035 and 0036] of the instant application as published discloses" .... The neural network is being
trained on the data available and once the model is ready, the neural network would run the
classification and produce an output which is the scores for each attribute of the personality. The
dominant attribute of the personality will be mapped with the one or more needs of the user
before recommending the advertisement to the user. In the preferred embodiment of the
disclosure, the recommendation module (116) of the system (100) is configured to recommend at
least one advertisement over OTT to the user. The at least one advertisement is mapped with the
one or more needs and the set of predefined attributes of the personality of the user, further
wherein the at least one advertisement is shared by an advertisement content provider based on
the identified at least one classifier."
The cited portions of Stout merely talks about analyzing the user's data collected from
different sources and recommending the user at least one relationship recommendation. On the
other hand, the Applicant's claimed subject matter discloses about identifying the user's behavior
in terms of media consumption and users needs, at least one targeted advertisement is
recommended to the user in the OTT ecosystem. The Applicant asserts that Stout does not talk
about user's media consumption behavior analysis and OTT ecosystem.
Therefore, Stout fails to teach or suggest the above recited amended claim limitation….

In response the Examiner asserts that first, again  it seems that Applicant is arguing elements or limitations that are not into the claims. Allegations directed to new amended limitations already have been mapped above.
And secondly, the Examiner advices to narrow the claims to differentiate from prior art.  It seems that Applicant wants the Examiner to import limitations from the specifications into the claims. The MPEP § 2111 provides that claims must be given their broadest reasonable interpretation.  Further, it is generally considered improper to read limitations contained in the specification into the claims.

Moreover, the subject matter of Stout is related to a system and method for calculating
relationship compatibility scores in online dating systems or social networking. The relationship
compatibility scores are calculated from data extracted and combined from a variety of differing
source origins and types. Further, Stout describes a method for normalizing and combining the
data to allow a consistent relationship compatibility measure for a variety of purposes and tasks.
Further, the subject matter of Orbach relates to software systems enabling a convergence
of understanding personal-situation and human-centric questions with a convergence of providing
respectively appropriate answers, advice, opportunities, affiliations, and associations. More… specifically, the subject matter of Orbach relates to a plurality of software collaborating systems
directed to expanding the universe-of-choice for those seeking answers and alternatives, and to
facilitating appropriate social networking relationships therewith; which typically include

On the other hand, the claimed subject matter of the instant application is in the field of
over-the-top (OTT) media communication and, more particularly, a method and a system to
analyze personality and needs of a user to recommend a targeted advertisement in an over-the-top
(OTT) ecosystem.
Therefore, the Applicant respectfully submits that the subject matter of Stout is completely
different from the claimed subject matter of the instant application. Also, the Applicant
respectfully submits that the subject matter of Orbach is completely different from the claimed
subject matter of the instant application. Further, it is to the Applicant's understanding that Stout
and Orbach are not analogous arts to the instant application.
In response to Applicants comments concerning features and advantages in the prior art of record Stout and Orbach, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Due to the reasons presented above, a person skilled in the art, in no possible way, be in a
position to arrive at the Applicant's claimed subject matter, as the cited prior art documents Stout
and Orbach do not teach or suggest the elements claimed in the amended independent claim 1.
For the sake of brevity, the Applicant has not repeated the arguments for the amended
independent claims 6 and 11 since the claim limitations are similar to that of the amended claim 1.
As discussed above, the proposed combination of the references does not teach or suggest
all of the features of the amended independent claim 1. Therefore,primafacie obviousness has not
been established. Mere conclusory statements cannot sustain rejections on obviousness; instead,
there must be some articulated reasoning with some rational underpinning to support the legal
conclusion of obviousness (MPEP 2141 III). However, the references do not have all the features
for the presently claimed invention.
In view of the foregoing, the Applicant believes that the person of ordinary skill in the art
would lack motivation to combine the teachings of Stout and Orbach to arrive at the amended
independent claims 1, 6 and 11. Therefore, the Examiner is respectfully requested to consider the For any of these reasons, the aforementioned feature(s) of the amended independent claims
1, 6 and 11 cannot reasonably be said to be present in the asserted combination. The failure of an
asserted combination to teach or suggest each and every feature of a claim remains fatal to an
obviousness rejection under 35 U.S.C. §103, despite any recent revision to the Manual of Patent
Examining Procedure (MPEP). Section 2143.03 of the MPEP requires the "consideration" of every
claim feature in an obviousness determination. To render the claims 1, 6 and 11 unpatentable,
however, the Office must do more than merely "consider" each and every feature for these claims.
Instead, the asserted combination of the cited prior art must also teach or suggest each and every
claim feature. See In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974) (emphasis added) (to
establish prima facie obviousness of a claimed invention, all the claim features must be taught or
suggested by the prior art).
In view of the foregoing, the Applicant respectfully submits that the features defined by

1, 6 and 11 are patentable over the prior art ofrecord. Also, the dependent claims [2, 5] and [7, 10]
are patentable not only by virtue of their dependency on the corresponding patentable independent
claims 1 and 6, but also by virtue of the additional features of the invention they define. Therefore,
the dependent claims [2, 5] and [7, 10] depending on the allowable independent claims 1 and 6,
are also allowable for the same reasons.
In response the Examiner asserts that a prima facie of obviousness has been established.  the prior art of record Stout and Orbach, discloses all the limitations on the claims. The Examiner respectfully notes that Applicant has not provided rebuttal evidence to overcome the prima facie case. 
Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. Moreover, the Applicant argues features that are not required by the claims, failing to consider the breadth of the claims, therefore Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In summary, Examiner advises that having very broad claims and arguing intensely is not the path to advance prosecution of the instant  case but for sure to delay its prosecution since the Application has EFD= 2018/12/31,  where the field of search of CRM approach is very well known at the time of the invention. 
Again, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub No. 20190005359 Method and system for predicting personality traits, capabilities and suggested interactions from images of a person.
This publication elaborates in an  invention related to a method of predicting personality characteristic from images of a subject person's face, comprising: a) collecting training images of multiple persons for training propose, the images associated with metadata characteristics of human personality; b) grouping the collected training images into training groups; c) training at least one image-based classifier to predict at least one characteristics of human personality from at least one image of a second person; and d) applying the at least one image-based classifier to at least one image of the subject person for outputting a prediction of at least one human personality characteristic of the subject person.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular business hours 9:30AM to 4:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/21/2021